Citation Nr: 0632819	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for headaches.	

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for 
headaches, hearing loss, and tinnitus.  

The veteran testified at a video conference hearing before 
the undersigned Administrative Law Judge in June 2004.  In an 
October 2004 Board decision, the Board reopened claims for 
service connection for headaches and hearing loss and 
remanded the case to the RO for further development.  
Development on the claims of entitlement to service 
connection for headaches and hearing loss has been completed 
and the case is once again before the Board for review.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is shown to have headaches etiologically 
related to an in-service head injury.  

2.  The veteran is shown to have bilateral hearing loss 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

2.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In June 2002 and October 2004 letters, VA informed the 
veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  In 
light of the Board's favorable decision, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision in the present appeal despite any inadequate notice.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any such 
failure was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The RO shall address any notice 
defect regarding disability ratings and effective dates when 
effectuating the award.    

The veteran's service medical records, private treatment 
records, private treatment records and correspondences, VA 
treatment records, VA examinations, lay statements, and 
hearing transcripts have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

1.  Headaches

A July 16, 1950 in-service head injury is well documented in 
service medical records.  The veteran was struck in the back 
of the head with a rock and was rendered temporarily 
unconscious.  Service medical records indicate that he was 
unconscious for 5 minutes, or for a short time.  He was 
treated at a local dispensary and was thereafter transferred 
to William Beaumont General Hospital.  On admission, the 
veteran was alert and well oriented, except that he 
complained of slight dizziness, but no nausea or vomiting.  
He had two lacerations over the left posterior area of the 
ear which had been sutured.  There was local edema and 
tenderness.  Pupils reacted normally to light and 
accommodation and were equal and regular.  A July 24, 1950 
final summary noted that the veteran was ready to be returned 
to active duty.  He was alert and well oriented.  He 
complained of slight dizziness.  The pupils reacted normally 
to light and accommodation; they were regular and equal.  A 
hospital course summary noted that the veteran was 
asymptomatic at the time of admission to the ward and 
remained asymptomatic throughout his hospital stay.  The 
sutures were removed on the veteran's fourth hospital day and 
the wounds were well healed.  

A January 1952 separation examination noted the previous head 
injury.  The veteran denied frequent or severe headaches.  
The examiner indicated that there were "no significant 
complaints or findings referable to or aggravated by or 
brought on by military service."  In various lay statements, 
and in a June 2004 hearing testimony, the veteran reported 
that he had headaches since his in-service head injury, that 
he had not reported them, and that he was used to them 
because he had lived with them for so long.

In a July 1991 VA examination, the veteran reported that 
after immediately after his 1950 head injury, he had hearing 
loss of his left ear which had continued to worsen over the 
last 30 years; he also had hearing loss in his right ear, but 
it was worse in his left ear.  He reportedly had headaches 
that he described as pressure behind his left posterior 
auricular region at the site of the incident.  He had 
headaches one to two times per week.  He usually took three 
to ten aspirin to alleviate these headaches.  He reported 
having headaches since the incident.  He had dizziness and 
lightheadedness immediately after the incident, but they 
stopped after 3 years from the event.  The examiner assessed 
the veteran with a left posterior auricular injury sustained 
by rock in July 1950 with subsequent concussion, residual 
hearing loss, and pressure headaches over that region.  The 
headaches had remained the same and were treated with 
aspirin.  

The Board notes that in a December 1994 Board decision, the 
Board found that this opinion was not supported by the record 
at that time, and appeared to be based on a history as 
reported by the veteran.  Medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value and does not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board found at the 
time that although the July 1991 VA examination indicated 
that the veteran's headaches may be related to his in-service 
injury, the examiner's statement alone was not adequate 
evidence of a causal link between the veteran's current 
headaches and service.  The Board found the VA examiner's 
nexus statement to be rebutted by the contemporaneously 
prepared service medical records and hospital records of July 
1950 as well as the lack of any clinical evidence of 
treatment for the claimed injuries over more than 40 years 
after the veteran's separation from service.

Dr. C.B.T., the veteran's family physician, submitted 
February 1997, January 2003, December 2004, and May 2005 
letters in which he stated that the veteran's headaches and 
hearing loss were related to his in-service injuries.  Dr. 
C.B.T. indicated that service medical records were not 
provided to him, and were therefore not reviewed.  He stated 
that he based his opinion on an oral history as provided by 
the veteran.  The Board notes that there were discrepancies 
between the histories as reported by Dr. C.B.T. and the 
injuries documented in service medical records.  In a 
February 1997 letter, Dr. C.B.T. reported that the veteran 
was unconscious for several days, where the actual record 
reflects a temporary loss of consciousness, lasting about 5 
minutes.  In the December 2004 statement, he indicated that 
he would be happy to review the record and revise his opinion 
accordingly, but that he still felt that the mechanism of 
injury and the event itself which was documented would be 
certainly substantial enough to account for the veteran's 
hearing deficits.  According to CAVC, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.   The Board finds that Dr. C.B.T.'s opinions were 
based on a history as reported by the veteran as he himself 
has stated, and thus is not the most probative evidence of 
causation.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In a November 2004 VA examination report, the examiner stated 
that he reviewed the claims file, noting the previous in-
service injury in which the veteran was diagnosed with a 
moderate to severe concussion, and was observed at the 
William Beaumont Hospital.  The examiner stated that post 
injury, the veteran developed problems with lightheadedness, 
dizziness, and difficulty standing for long periods of time 
particularly at attention.  The veteran reported having daily 
headaches which began in the left posterior auricular area 
and would travel forward.  He treated his pain with aspirin.  
He reported that he had been having headaches for so long 
that he was used to it and did not let them bother him as 
much.  The examiner assessed the veteran with post concussive 
headaches consistent with his head injury and bilateral 
hearing loss.  Although the record shows the absence of 
documented headaches for years after the incidents in 
question, the record does contain a nexus opinion based on a 
review of the record which clearly found the veteran's 
statements regarding the onset of headaches to credible.  The 
Board finds that the November 2004 VA examiner's opinion, 
based on both examination of the veteran and a review of the 
service medical records which document his in-service 
injuries, is competent evidence relating currently diagnosed 
headaches to an in-service injury.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  

2.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In various lay statements, and during his June 2004 hearing, 
the veteran claimed that his hearing was damaged during an 
explosion inside a tank.  The veteran's service medical 
records show that in June 1949, a plate from a 37-millimeter 
gun blew off and injured the veteran's right eye and that he 
had a cut on his forehead.  Whispered voice testing was 15/15 
on a January 1949 enlistment examination and 15/15 on a 
January 1952 separation examination.  Service medical records 
do not reflect a hearing loss disability in service.  

The first indication of hearing loss in the medical record is 
in July 1991.  On the authorized audiological evaluation 
summary in July 1991, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
25
55
60
55
LEFT
NR
15
55
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  
The examiner stated that the veteran's responses were slow 
and deliberate, but test-re-test result were reasonably 
consistent; he stated that the speech discrimination scores 
were better than one would predict given the puretone 
thresholds.  

During the examination, the veteran reported that immediately 
after his 1950 head injury, he had hearing loss in his left 
ear which worsened over the last 30 years; he also had 
hearing loss in his right ear, but hearing loss was worse on 
the left.  As noted previously, the examiner assessed the 
veteran with a left posterior auricular injury sustained by 
rock in July 1950 with subsequent concussion, residual 
hearing loss, and pressure headaches over that region, 
stating that hearing had worsened over the years.  Again, the 
Board notes that this opinion was based on a history as 
reported by the veteran.  

On the authorized audiological evaluation in May 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
65
LEFT
35
40
65
65
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed the veteran with mild sensorineural 
hearing loss at 500 and 1000 Hertz, and sloping to moderately 
severe sensorineural hearing loss at 2000 to 4000 Hertz 
bilaterally.  

The examiner reviewed the claims file prior to examination 
and stated that informal hearing tests at enlistment and at 
separation indicated hearing within normal limits. He noted 
that following military service, the veteran drove a truck 
and ran a grader for 40 years.  The veteran did not wear 
hearing protection, but reported that the enclosed cab was 
sound treated.  When he was outside the cab, it was noisy 
enough to warrant raising his voice in order to be heard.  
The veteran did some hunting for 2 to 3 years and wore 
hearing protection.  The examiner stated that given the 
indication of hearing within normal limits at separation, and 
the veteran's history of noise exposure following military 
service, it is not as likely as not that the veteran's 
hearing loss was incurred in service.  

Dr. C.B.T. indicated in January 2003, December 2004, and May 
2005 letters that the veteran's hearing loss was related to 
in-service injuries.  As previously discussed, Dr. C.B.T.'s 
opinions were based on a history as reported by the veteran, 
and are thus not necessarily probative evidence of causation.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

During a November 2004 VA examination, which included a 
review of the claims file, the veteran was assessed with 
bilateral hearing loss.  The examiner noted that the claims 
file did remark that the veteran had high frequency loss in 
1991, which would be consistent with a loud noise type of 
injury, injuring those higher frequency hair cells.  In 
December 2004, the veteran submitted a handwritten note from 
his VA doctor.  It appears to be the same physician who 
performed the November 2004 VA examination.  The examiner 
stated that he felt that the veteran's hearing loss was due 
to service.  

The July 1991 and May 2003 VA examinations reflect a current 
hearing disability in accordance with 38 C.F.R. § 3.385.  The 
July 1991 VA examination and letters from Dr. C.B.T. indicate 
that hearing loss was related to service; however, these 
opinions did not appear to be based on review of the claims 
file.  The May 2003 examiner found it is not as likely as not 
that the veteran's hearing loss was incurred in service.  The 
November 2004 examiner indicated that the veteran's bilateral 
hearing loss was consistent with a loud noise type of injury 
in service.  Both the May 2003 and November 2004 VA 
examinations included a review of the claims file and the 
opinions rendered were based on examination and medical 
evidence of record.  Thus, although there is an absence of 
continuity of symptomatology documented in the record, both 
opinions present competent albeit opposing evidence of 
etiology.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  Resolving the benefit of the doubt in favor of the 
veteran, the Board finds that service connection is warranted 
for the veteran's bilateral hearing loss.   See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004).   

C.  Conclusion

The veteran has been diagnosed with post concussive headaches 
and bilateral hearing loss, service medical records reflect 
an in-service head injury resulting in a concussion and as 
well as injury resulting from a gun explosion in-service.  A 
November 2004 VA examination show that the veteran's 
headaches and hearing loss are likely related to in-service 
injuries.  Therefore, the Board concludes the evidence 
supports a finding that the veteran has headaches and 
bilateral hearing loss etiologically related to active 
service.  




ORDER

Service connection for headaches is granted.

Service connection for bilateral hearing loss is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The Board has reviewed the evidence on file and finds 
additional development of the issue of service connection for 
tinnitus is in order.  A May 2003 VA examination, based on 
examination and review of the claims file, shows that it was 
the examiner's opinion that it is not as likely as not that 
the veteran's tinnitus was incurred in service.  A May 2003 
addendum shows that it is not as likely as not that the 
veteran's current tinnitus is related to a head injury that 
occurred in service.  Additional evidence was associated with 
the file after an October 2004 Board remand.  Letters from 
Dr. C.B.T. indicated that tinnitus was related to service, 
and a November 2004 VA examination related the veteran's 
hearing loss to service.  The October 2004 Board remand 
directed that if additional relevant evidence was added to 
the record, the veteran's claims file should be returned for 
an additional medical opinion based on a review of the 
revised records.  The Board notes that the AMC apparently 
requested a supplemental opinion in August 2005.  The 
examiner appeared to reissue the May 2003 opinion.  

As noted the veteran's private physician has rendered an 
opinion that the veteran's tinnitus is related to the 
veteran's military service.  He has also requested that he be 
provided actual service records and records of treatment, and 
would then forward any other opinion to VA upon review of the 
record.  The Board finds that the veteran should be informed 
that he may submit copies of service medical and other 
treatment records to C.B.T., D.O. and that he may forward any 
revised opinion to the RO for review.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to these issues.   

Accordingly, the claim is REMANDED for the following action:

1.  The RO should provide the veteran 
with the opportunity to submit copies of 
service medical and other treatment 
records to C.B.T., D.O., or any other 
health care provider and then may submit 
any additional medical opinion rendered 
based on this information to VA for 
consideration as whether it is at least 
as likely as not that the veteran's 
tinnitus is etiologically related to the 
veteran's military service.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

3.  When the development has been 
completed, the RO should review the issue 
of service connection for tinnitus again 
based on the additional evidence.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


